Per CuriaM.
Error is assigned (1) “to tbe issues as answered by tbe jury”; (2) “to tbe refusal of tbe court to set aside tbe verdict as contrary to tbe weight of the evidence”; and (3) “to tbe judgment as signed by tbe court.”
Tbe only error suggested in appellant’s brief is tbe refusal of tbe court to set aside tbe verdict as contrary to tbe weight of tbe evidence. This was a matter addressed to tbe discretion of tbe trial court, and is not reviewable on appeal. Goodman v. Goodman, 201 N. C., 808, 161 S. E., 686; Whitted v. Fuquay, 127 N. C., 68, 37 S. E., 141.
Affirmed.